Case 19-11179-BLS Docé67 Filed 06/20/19 Page 1of1

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

In re: ) Chapter 11
)
WHITE STAR PETROLEUM HOLDINGS, |) Case No, 19-11179 (BLS)
LLC. et al., )
)
Debtors. )
)

ORDER TRANSFERRING VENUE

It is hereby ORDERED that the above-captioned cases are hereby TRANSFERRED to

the United States Bankruptcy Court for the Western District of Oklahoma.

By the Court:

Dated: June 20, 2019
4

BE NDAN SINEBAN SHANNON
T

UNJTED STATES BANKR CY JUDGE

 

 
